Citation Nr: 0605789	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for ear damage as a result of VA-issued 
hearing aids.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1950 to July 
1952.  He is the recipient of the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  There is no evidence that the veteran incurred an 
additional disability, to include ear damage, as a result of 
VA-issued hearing aids. 


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for ear damage is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini, supra.  In this case, the veteran 
filed his claim for compensation under 38 U.S.C.A. § 1151 in 
January 2003 and the initial unfavorable decision was issued 
in February 2004, after he had been provided with VCAA notice 
in a March 2003 letter.  Additionally, a December 2004 letter 
further notified the veteran of VA's duties to notify and 
assist under the VCAA.  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of letters dated in March 2003 and 
December 2004, a rating decision dated in February 2004, and 
a statement of the case (SOC) issued in January 2005.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, VA informed the veteran in the December 2004 
VCAA letter of the information and evidence that is necessary 
to substantiate his 38 U.S.C.A. § 1151 claim.  Moreover, the 
SOC notified him of the relevant law and regulations 
governing his claim, namely 38 C.F.R. § 3.361.  

In addition, VA informed the veteran in the March 2003 letter 
about the information and evidence that VA would seek to 
provide.  Specifically, such letter indicated that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  Moreover, 
in the December 2004 letter, the veteran was advised that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  Both letters 
also informed the veteran that, if he identified treatment at 
a VA facility, VA would obtain the reports, and, that VA 
would attempt to obtain private records if he completed and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in March 
2003 and December 2004, the veteran was notified that he 
should provide identifying information for any person or 
facility that held records relevant to his claim.  Also in 
December 2004, VA advised him that he must provide adequate 
identifying information for any records he wished VA to 
obtain and that it was his responsibility to ensure that VA 
received all requested records not in the possession of a 
Federal department or agency.  Such letter further notified 
him that he should send any treatment records pertinent to 
his claimed condition and provided a list of examples of such 
records.  Also, as indicated previously, both letters 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

With respect to the fourth element of notice, the December 
2004 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Relevant VA treatment records and 
examination reports are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claim.  Specifically, during a 
December 2004 telephone call between the RO and the veteran, 
the veteran stated that he had no additional evidence to 
submit.  In this case, the Board notes that the veteran has 
not been provided with a VA examination.  However, the Board 
finds that such is not necessary as there are treatment 
records adequately detailing the veteran's subjective 
complaints, objective auditory evaluations, and diagnoses of 
benign ear examinations.  As there is no evidence of record 
demonstrating that the veteran currently has an additional 
disability, to include ear damage, a VA examination to 
determine whether such disability is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing care, or was not reasonably foreseeable is not 
necessary.  VA has also assisted the veteran throughout the 
course of this appeal by providing him and his representative 
with a SOC in January 2005, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

II.  Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2005).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA's care, treatment, or examination without 
the veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2005).

While the veteran's appeal was pending, VA amended the 
regulations governing claims under 38 U.S.C. § 1151 set out 
above, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2005)).  It appears that the January 2005 
statement of the case and the December 2004 letter informed 
the veteran of the elements necessary to prove a claim for 
benefits under 38 U.S.C.A. § 1151, as reflected above.  Such 
specifically advised the veteran that, not only must he 
demonstrate an additional disability, but that such must be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing treatment or must be the result of an 
event not reasonably foreseeable.  Moreover, the veteran was 
provided with 38 C.F.R. § 3.361 as amended in the January 
2005 statement of the case.  As such, he is not prejudiced in 
the disposition of his claim herein.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 as he sustained ear damage as a 
result of VA-issued hearing aids.  

VA treatment records from the St. Louis VA Medical Center 
show that, on April 11, 2002, the veteran was seen for the 
fitting of his new hearing aids.  Otoscopy revealed clear ear 
canals.  The aids were adjusted to target gain and fine-tuned 
to the veteran's preference.  The veteran was counseled as to 
the proper use and care of the aids.  He practiced insertion, 
removal, and volume control use.  It was noted that the 
veteran was fit with Siemens Infiniti 3 ITE's with VC and T-
coil to the right ear.  The veteran was previously seen by 
the audiologist at Washington University and was followed up 
for an audiogram at the VA Medical Center by request of his 
primary care provider for hearing aid evaluation.  The 
veteran was seen and aids were ordered.  It was noted that 
the progress note could not be found in the computer.  The 
hearing aids were fitted and the veteran did well with 
insertion/removal, etc.  However, not all of the hearing aid 
instructions were covered as the clinician felt that the 
veteran was overwhelmed.  The veteran was given basic 
information to manipulate the aids and seemed fine with the 
information.  The audiologist recommended a hearing aid 
follow up in two weeks to assess the veteran's progress and 
to cover other information such as VA's policy on hearing 
aids, repairs, warranty period, etc. 

On April 24, 2002, the veteran was again seen at the St. 
Louis VA Medical Center.  It was noted that he seemed to be 
doing well with his hearing aids.  He was wearing them and 
had changed batteries once and had the aids set appropriately 
for volume.  The veteran complained of not hearing well in 
noise, but he was recounseled on the limited benefit in 
noise.  The veteran was given literature on the expectations 
of hearing aids and communication strategies.  The 
audiologist also noted that she wrote down useful information 
about batteries and care/maintenance specifically for the 
veteran.  She also covered the warranty information.  The 
veteran seemed satisfied with the information, but was still 
slightly confused.  He agreed to return in two months to 
review information and check on his progress.

A May 2, 2002, VA treatment record reflects that the veteran 
complained that his left hearing aid was not working.  It was 
noted that wax was cleaned from the receiver and the aid 
worked fine.  The audiologist indicated that the veteran must 
have pushed the wax spring down inside the aid while 
attempting to clean it.  It was noted that the veteran was 
able to insert and adjust volume without difficulty.  

On June 26, 2002, the veteran was seen for a follow up 
appointment.  It was noted that he arrived with his hearing 
aids in his ears and turned to appropriate volume.  He was 
able to manipulate the hearing aids and care for them without 
problems.  

On July 16, 2002, the veteran complained of pain behind his 
left ear.  He reportedly went to general triage where he was 
informed that his ear was 'plugged with wax.'  Otoscopic 
revealed no cerumen in the ears, tympanic membranes were 
visualized, and there was no inflammation.  There were no 
visible sores from the hearing aids.  The veteran did not 
feel that the hearing aids were causing pain.  He stated that 
'it feels like there is a snake biting my ear nerve.'  

On August 30, 2002, the veteran's left Siemens full shell 
hearing aid was weak.  The wax spring was removed and 
replaced.  It was noted to be okay.  The aid was left with 
the clerk for the veteran to pick up.

On September 4, 2002, the veteran arrived in triage hard of 
hearing and requested assistance with obtaining new hearing 
aids.  Objectively, the right and left tympanic membranes 
showed chronic infection changes, no acute process.  The 
assessment was hearing loss and it was noted that the veteran 
needed a hearing aid adjustment. 

A September 24, 2002, record shows that the veteran came in 
with multiple, changing complaints.  Any attempt to address 
any problem with his aids, such as fit or sound quality, was 
thwarted by the veteran's inability to cooperate with the 
provider.  It was noted that the veteran's complaints changed 
from second to second and varied from hearing aid-related 
items, to primary care issues, to incoherent statements.  The 
veteran left with his hearing aids without satisfaction as 
the provider was unable to get him to focus on a particular 
problem for any length of time. 

On November 25, 2002, the veteran complained of hearing aid 
difficulties, to include ear infections, drainage, and wax.  
He stated that he had bilateral pain when he wore hearing 
aids and when he removed them, he had no pain.  It was noted 
that the veteran had new aids ordered in April 2002 and his 
ear drainage looked like water and was clear.  Upon physical 
examination, both ear canals had minimal dry wax, which was 
removed.  The tympanic membranes were intact bilaterally with 
no middle ear fluid or other abnormality.  The assessment was 
benign ear examination.  It was also noted that the veteran 
had sensorineural hearing loss and had hearing aids with 
which he was not happy.  The veteran had no active ear, nose, 
and throat issues and did not need a follow up appointment. 

A record dated February 10, 2003, reflects that the veteran 
had been to triage over the prior weekend for complaints of 
an ear infection.  There was no pain, drainage, vertigo, or 
change in hearing.  It was noted that the veteran was seen in 
November 2002 for the same complaints as he was convinced 
that he had ear infections that were the cause of his hearing 
loss.  The veteran believed that he had mold in his ears and 
a growth in the left ear canal.  Upon examination, the 
veteran's external auditory canals were clear.  Mucosa was 
intact and there were no growths.  Tympanic membranes were 
intact and no middle ear fluid was seen.  The assessment was 
benign ear examination.  It was noted that the veteran was 
convinced that he had ear infections and was not reasonable 
to discuss his diagnosis.  He was unwilling to listen to the 
cause of his hearing loss and refused to believe that there 
was no infection in his ears causing his hearing loss. 

A May 2003 VA examination, conducted for the purpose of the 
adjudicating the veteran's claim of entitlement to service 
connection for hearing loss, shows that otoscopy revealed ear 
canals free of cerumen bilaterally.  Following a physical 
examination and hearing test, the examiner noted that 
tympanograms showed a normal left ear and mild negative 
middle ear pressure in the right.  Reflexes were unexpectedly 
present contralaterally for all frequencies and at most 
frequencies ipsilaterally.  While a hearing loss appeared to 
be present without doubt, the level of it may be somewhat 
better than the current responses, though they appeared 
fairly consistent. 

Based on the evidence of record, the Board finds that the 
veteran has not incurred an additional disability, to include 
ear damage, as a result of VA-issued hearing aids.  
Specifically, at the time he was issued hearing aids in April 
2002, he already had a hearing loss disability.  Thereafter, 
treatment records show that the veteran complained of pain, 
ear infections, drainage, and wax as a result of his hearing 
aids.  However, such records fail to demonstrate an objective 
disability in addition to hearing loss.  The Board notes that 
while, in September 2002, the veteran's right and left 
tympanic membranes showed chronic infection changes, there 
was no acute process and no diagnosis in addition to hearing 
loss was provided.  Moreover, subsequent treatment records 
dated in November 2002 and February 2003 revealed benign ear 
examinations.  Therefore, there is no competent evidence that 
the veteran incurred an additional disability as a result of 
VA-issued hearing aids. 

In this regard, the Board observes the veteran's statements 
that his VA-issued hearing aids have resulted in ear damage; 
however, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  As the veteran is a layperson, he does not possess 
the medical training and expertise necessary to render a 
medical diagnosis, therefore, his statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

As there is no competent evidence of an additional 
disability, to include ear damage, as a result of VA-issued 
hearing aids, an inquiry as to whether such disability is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing care, or was not reasonably foreseeable is not 
necessary.

As there is no evidence that the veteran incurred an 
additional disability as a result of VA-issued hearing aids, 
the Board finds that the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for ear damage.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for ear damage as a result of VA-issued 
hearing aids is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


